FIRST AMENDMENT TO THE TRUST FOR PROFESSIONAL MANAGERS OPERATING EXPENSE LIMITATION AGREEMENT with MORGAN DEMPSEY CAPITAL MANAGEMENT, LLC THIS FIRST AMENDMENT dated as of December 20, 2011, to the Operating Expense Limitation Agreement, dated as of April 20, 2010 (the “Agreement”), is entered into by and between TRUST FOR PROFESSIONAL MANAGERS (the “Trust”), on behalf of the series of the Trust as indicated on Schedule A to the Agreement, as may be amended from time to time (the “Fund”), and Morgan Dempsey Capital Management, LLC (hereinafter called the “Adviser”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the Trust and the Adviser desire to amend the Agreement to reduce the Annual Limit, as defined in the Agreement, from 2.00% to 1.30%; and WHEREAS, the Agreement allows for the amendment of Schedule A to the Agreement by a written instrument executed by both parties; NOW, THEREFORE, the parties agree as follows: Schedule A of the Agreement is hereby superseded and replaced with Amended Schedule A attached hereto, for the sole purpose of amending the Annual Limit. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. TRUST FOR PROFESSIONAL MANAGERS MORGAN DEMPSEY CAPITAL on behalf its series listed on Schedule A MANAGEMENT, LLC By: /s/ Joseph C. Neuberger By:/s/ David W. Durham Name: Joseph C. Neuberger Name:David W. Durham Title: President
